                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JERRY B. EZEBUIROH, #19059152,                   )
                                                     )
                  Plaintiff,                         )
                                                     )
    vs.                                              )            Case No. 20-cv-00135-JPG
                                                     )
    JOHN DOE 1,                                      )
    CRAIG GRIFFIN,                                   )
    and JOHN DOE 3,                                  )
                                                     )
                  Defendants.                        )

                                  MEMORANDUM AND ORDER

GILBERT, District Judge:

          Plaintiff Jerry Ezebuiroh, an inmate at Marion County Law Enforcement Center (“Jail”), brings

this action for deprivations of his constitutional rights under 42 U.S.C. § 1983. (Doc. 1). In the

Complaint, Plaintiff claims that Jail Administrator John Doe 1 failed to protect him from an attack by

federal inmates in July 2019 and denied him medical care for his injuries (id. at p. 7); Public Defender

Craig Griffin disregarded his miscellaneous complaints about the Jail1 (id. at p. 8); and Sheriff John

Doe 3 ignored Plaintiff’s grievances about the unsanitary conditions of his confinement (id. at p. 9).

Plaintiff seeks money damages and employment termination of the defendants. (Id. at p. 10). He also

requests an emergency transfer. (See Doc. 6).

          This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under § 1915A, the Court is required to screen prisoner complaints to filter out

non-meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous,

malicious, fails to state a claim upon which relief may be granted, or asks for money damages from a



1
  These complaints are the subject of four separate suits now pending in this Court, including Ezebuiroh v.
Doe, No. 19-cv-00729-JPG (S.D. Ill. filed July 8, 2019); Ezebuiroh v. Doe, No. 19-cv-01042-JPG (S.D. Ill.
filed Sept. 25, 2019); Ezebuiroh v. Doe, No. 20-cv-00157-JPG (S.D. Ill. filed Feb. 10, 2020).

                                                    1
defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). Before

the Court screens the Complaint, however, it must first determinate whether any claims are improperly

joined in this action and subject to severance. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

        For purposes of this analysis, Plaintiff’s Complaint can be divided into four claims:

        Count 1:         Jail Administrator John Doe 1 failed to protect Plaintiff from harm by federal
                         inmates in July 2019. (Doc. 1, p. 7).

        Count 2:         Jail Administrator John Doe 1 denied Plaintiff medical care for injuries
                         inflicted by federal inmates in July 2019. (Doc. 1, p. 7).

        Count 3:         Public Defender Craig Griffin disregarded Plaintiff’s numerous, miscellaneous
                         complaints about the Jail. (Doc. 1, p. 8).

        Count 4:         Sheriff John Doe 3 subjected Plaintiff to unlawful conditions of confinement
                         at the Jail that included exposure to mold, mice, and contaminated food that
                         caused illness. (Doc. 1, p. 9).

The parties and the Court will use these designations in all future pleadings and orders, unless otherwise

directed by a judicial officer of this Court.

                                                Severance

        Plaintiff’s claims involve three different defendants, three or more separate transactions or

occurrences, no common questions of fact, and distinct legal theories. They cannot proceed together

in the same suit. See FED. R. CIV. P. 18, 20(a)(2). District courts must apply Rule 20 of the Federal

Rules of Civil Procedure to prevent improperly joined parties from proceeding together in the same

case. George, 507 F.3d at 607. Rule 21 of the Federal Rules of Civil Procedure grants district courts

broad discretion when deciding whether to sever claims or to dismiss improperly joined defendants.

Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011).

        The Court will exercise its discretion and sever the claims arising from each separate incident

into two new suits:

                                          Severed Case No. 1:

        COUNT 3 against Public Defender Craig Griffin for disregarding Plaintiff’s numerous,
        miscellaneous complaints about the Jail. (Doc. 1, p. 8).
                                                    2
                                         Severed Case No. 2:

        COUNT 4 against Sheriff John Doe 3 for subjecting Plaintiff to unlawful conditions of
        confinement at the Jail. (Doc. 1, p. 9).

The Clerk will be directed to open Severed Cases No. 1 and 2. Plaintiff will be responsible for paying

the filing fee for each severed case, unless he timely advises the Court that he does not wish to proceed

with the action(s). Counts 1 and 2 will remain in this action.

                              Merits Review Under 28 U.S.C. § 1915A

        Counts 1 and 2 do not survive screening. Plaintiff sets forth insufficient facts to support either

claim. See FED. R. CIV. P. 8; Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails

to state a claim upon which relief can be granted if it does not plead “enough facts to state a claim to

relief that is plausible on its face”). Plaintiff’s allegations suggest that he may have possible claims

against Jail Administrator John Doe 1.

        In connection with Count 1, Plaintiff’s allegations do not suggest that Jail Administrator John

Doe 1 was aware of any heightened risk of harm posed to Plaintiff’s health or safety before Plaintiff

was attacked by federal inmates in July 2019. (Doc. 1, p. 7). Plaintiff first complained to this defendant

after he was attacked. (Id.). With regard to Count 2, Plaintiff’s allegations suggest that Jail

Administrator John Doe 1 might have denied him medical care, but he offers no information about his

injuries, his need for treatment, or the defendant’s knowledge of either. (Id.).

        Counts 1 and 2 fail to satisfy the pleading requirements described in Rule 8 and Twombly. The

allegations suggest possible—not plausible—claims against Jail Administrator John Doe 1. This is

not enough to survive screening under § 1915A. Both claims shall therefore be dismissed without

prejudice. Plaintiff will have an opportunity to re-plead both claims in this case.




                                                    3
                                               Pending Motions

1.        Motion for Recruitment of Counsel (Doc. 3)

          Plaintiff’s Motion for Recruitment of Counsel is DENIED without prejudice. See Pruitt v.

Mote, 503 F.3d 647, 654 (7th Cir. 2007) (articulating factors district court must consider when

presented with request for counsel by indigent litigant). Plaintiff has demonstrated some efforts to

locate counsel on his own. However, it is not clear whether his efforts were made in connection with

this particular case, and Plaintiff has at least three other cases pending in this District. See FN. 1 above.

Further, Plaintiff’s lack of education and mental health condition(s) apparently pose little or no

impediment to litigation. Plaintiff has filed—and continues to file—numerous suits in this district that

survived screening and are currently pending. See FN. 1 above. He has also demonstrated an ability

to articulate the claims in this case with relative clarity. For these reasons, Plaintiff’s request for

counsel is denied.

2.        Motion for Emergency Transfer (Doc. 6)

          Plaintiff’s Motion for Emergency Transfer is also DENIED without prejudice. He seeks a

transfer from the Jail to an unspecified location. Plaintiff claims that John Doe 1 has held him in detox

for seven months without medical care2 or an “end date” (id. at p. 1), John Doe 2 (Craig Griffin) has

not accepted Plaintiff’s invitation to visit the Jail to witness his living conditions (Id.), and John Doe 3

told Plaintiff that he should not have “put false statements on his coworkers” (id. at p. 2). The

Constitution does not guarantee placement in a particular facility. Meachum v. Fano, 427 U.S. 215,

224 (1976); Montanye v. Haymes, 427 U.S. 236 (1976); DeTomaso v. McGinnis, 970 F.2d 211, 212

(7th Cir. 1992). Plaintiff offers insufficient grounds to support this type of request. Given that his




2
    To date, Plaintiff has not indicated exactly what medical attention he requires. (See Docs. 1 or 6).

                                                        4
claims do not survive screening and his request for relief does not arise from any specific or urgent

need (or threat of irreparable harm), the motion is denied.

                                              Disposition

        IT IS ORDERED that COUNT 3 is SEVERED into a new case, which shall be captioned:

JERRY B. EZEBUIROH, Plaintiff vs. CRAIG GRIFFIN (Public Defender), Defendant.

        IT IS ORDERED that COUNT 4 is SEVERED into a new case, which shall be captioned:

JERRY B. EZEBUIROH, Plaintiff vs. JOHN DOE 3 (Sheriff), Defendant.

        The Clerk is DIRECTED to file the following documents in each newly-severed case:

        1) The Complaint (Doc. 1);
        2) Motion for Leave to Proceed in forma pauperis (Doc. 2);
        3) This Memorandum and Order Severing Case.

        IT IS ORDERED that Defendants CRAIG GRIFFIN (Public Defender) and JOHN DOE

3 (Sheriff) are DISMISSED with prejudice from this action, and the Clerk of Court is DIRECTED

to TERMINATE both Defendants as parties to this action in CM/ECF.

        The only claims remaining in this action are COUNTS 1 and 2 against Defendant JOHN

DOE 1. The Clerk of Court is DIRECTED to modify the case caption as follows: JERRY B.

EZEBUIROH, Plaintiff vs. JOHN DOE 1 (Jail Administrator), Defendants.

        IT IS ORDERED that COUNTS 1 and 2 are DISMISSED without prejudice against

Defendant John Doe 1 for failure to state a claim upon which relief may be granted.

        On or before March 13, 2020, Plaintiff is GRANTED leave to file an “Amended Complaint.”

Should he fail to file an amended complaint within the allotted time or consistent with the instructions

in this Order, the entire case shall be dismissed with prejudice for failure to comply with a court order

and/or prosecute his claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also

count as one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).


                                                   5
        It is strongly recommended that Plaintiff use the civil rights complaint form designed for use

in this District. He should label the form, “Amended Complaint,” and he should use the case number

for this action (No. 20-cv-00135-JPG). To enable Plaintiff to comply with this Order, the CLERK is

DIRECTED to mail Plaintiff a blank civil rights complaint form.

        An amended complaint generally supersedes and replaces prior versions, rendering the original

complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004).

The Amended Complaint must stand on its own without reference to any previous pleading. Plaintiff

must re-file any exhibits he wishes the Court to consider. The Amended Complaint is also subject to

review pursuant to 28 U.S.C. § 1915A.

        Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files an Amended Complaint. 28 U.S.C. § 1915(b)(1).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer or

other change in address occurs. Failure to comply with this Order will cause a delay in the transmission

of court documents and may result in dismissal for want of prosecution. FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: 2/11/2020
                                                        s/J. Phil Gilbert
                                                        J. PHIL GILBERT
                                                        United States District Judge




                                                   6
